ELLETT, Justice
(dissenting):
I dissent. I could have based my dissent on the facts as stated in the main opinion, but I do not do so, for there is moré to be. said about the matter.
The defendant neither testified nor produced any evidence at trial, and, therefore, the evidence on behalf of the State is un-contradicted. That evidence showed that a trail led up a steep, sandy bank from a creek to some willow brush on top. Some of the brush had been cut away so that the sun could shine on seven or eight marijuana plants. The land was owned by a stranger to the defendant, and the owner had given no one authority to grow marijuana or any other plants on his land. There were several five-gallon cans beside the creek apparently used to carry water up the trail to the plants. Each plant was growing in an artificially-made depression in the ground which was wet when the, owner of the land discovered them.
The sheriff of the county was called, and he and the owner went to the hidden patch of marijuana and observed the situation. Later the sheriff and some of his deputies returned to the scene and .observed that someone had watered the plants during the sheriff’s absence. The next day the sheriff and his men kept watch from a hiding place, and about two o’clock that afternoon they saw the defendant upon the land of the owner. However, he did not approach the marijuana plants but disappeared into the brush at another place. After a while, the officers left their hiding place and followed the trail of the defendant. There in the brush was another patch of some 25 or 30 marijuana plants growing in small, artificially-made depressions, all of which had recently been watered. There were some vessels in a ditch nearby which were suitable for carrying water from the ditch to the plants.
No one approached either patch of plants the next day. However, on the following day the hidden officers observed the defendant stooped over in the larger patch. They approached within a few feet and observed him picking marijuana leaves and placing them in a plastic bag.
The sheriff arrested the defendant, gave him the Miranda warning, and without any questions being directed to him the defendant asked the sheriff why he “didn’t go pick up some of these junkies peddling hard stuff and leave us alone with our marijuana.”
The defendant had a pair of field glasses nearby but had parked his truck some distance away, all being circumstances for the jury to consider.
If the marijuana was his, as he claimed it to be, and he was the only one seen near the plants, and he went there at least two times in three days, and the plants were watered after each of his appearances, I cannot understand how it can be said that the evidence fails to sustain his conviction *130of producing and cultivating the plants. Somebody was certainly cultivating them. They were his plants. He was giving them his attention, and the only reasonable inference to be drawn from the evidence is that it was he who planted, cultivated and produced them secretly.
The jury, as the trier of the facts, found the defendant guilty beyond a reasonable doubt of producing and cultivating marijuana. The jurors were entitled to weigh the evidence and to draw therefrom all inferences which could reasonably be made. In this matter they w>ere well within their prerogatives in finding as they did, and this court ought not arbitrarily to say that the evidence failed to sustain their verdict.
The concurring opinion seems to me to be unduly technical. It raises matters not claimed as ¡error on this appeal and never questioned in the trial court, and this court should not reverse a case on points never claimed by an appellant except where great injustice would otherwise result. The law is set out in 24 C.J.S. Criminal Law § 1693(2) as follows:
It is a general rule that errors or questions not brought to the attention of the lower court in a motion for a new trial cannot, or will not, be reviewed by an appellate court, the view being taken that such errors or questions are to be regarded as having been waived by appellant . . . .
The reason why defendant and his counsel never raised the matter would seem obvious: The terms “to cultivate” and “to producé” in the sense used are synonymous terms. Webster’s New International Dictionary (Second Edition) defines “cultivate” as follows: “. . .to produce by culture.” It further defines “produce” as follows: “2.a. To bring forth, as young, or as a natural product or growth;
Even if the defendant had objected to the charge, as the concurring opinion does for him, it would avail him nothing on this appeal for the reason that, assuming error, it is harmless in view of the instructions given to the jury. The jury was specifically instructed:
Instruction No. 15'
You are instructed that before you can find the defendant guilty of “Producing and Cultivating Marijuana” you must find and believe from the evidence and beyond a reasonable doubt the following: * * * * * *
3. That the defendant, John Lee Schroff, did, on said date and at said place, knowingly and intentionally produce a controlled substance, to-wit: Marijuana.
* * * * ' * *
No exceptions were taken to any of the instructions, and no claim is now made that they were erroneous in any particular. *131The jurors by following the instructions had to find that the defendant did produce marijuana, otherwise they could not have found him guilty.
By its instruction the court eliminated any thought that there might be a difference between cultivating marijuana and producing it.
Even if it be thought that the crime was not sufficiently set forth under the above statement, a reading of the section of our statute which directs how a crime may be charged will put the matter beyond doubt. Section 77-21-8, U.C.A.1953, reads as follows :
(1) The information or indictment may charge, and is valid and sufficient if it charges the offense for which the' defendant is being prosecuted in one or more of the following ways:
(a) By using the name given to th.e offense by the common law or by a statute.
(b) By stating so much of the definition of the offense, either in terms of the common law or of the statute defining the offense or in terms of substantially the same meaning, as is sufficient to give the court and the defendant notice of what offense is intended to be charged.
(2) The information or indictment may refer to a section or subsection of any statute creating the offense charged therein, and in determining the validity or sufficiency of such information or indictment regard shall be had to such reference.
I would affirm the judgment of the trial court.
CROCKETT, J., concurs in the views expressed in the dissenting opinion of EL-LETT, J.